                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

                                                         )   CIVIL NO. 3:19-CV-00249 (KAD)
                                                         )
 IN RE: ALYSSA S. PETERSON                               )   BANKR. NO. 10-23429 (AMN)
        Debtor.                                          )      Chapter 13
                                                         )
                                                         )   DECEMBER 2, 2019


                                     MEMORANDUM OF DECISION

Kari A. Dooley, United States District Judge

         Pending before the Court is the appeal by debtor Alyssa S. Peterson (“Ms. Peterson” or the

“Appellant”) from two orders of the United States Bankruptcy Court (“Bankruptcy Court”) issued

in her Chapter 13 bankruptcy case.1 In the first order, issued on January 28, 2019, the Bankruptcy

Court denied three related motions: the Appellant’s joint motion for reconsideration of the order

closing her Chapter 13 case without discharge and for relief from that judgment; the Appellant’s

motion for an order to show cause; and the Appellant’s second motion for order to show cause

(“January 28 Order”). In the second order, issued on February 8, 2019, the Bankruptcy Court

denied the motion for reconsideration of and relief from the January 28 Order (“February 8

Order”). For the reasons set forth below, these orders of the Bankruptcy Court are AFFIRMED.

Background

         The Court assumes the parties’ familiarity with the complex factual and the procedural

history of the underlying bankruptcy case and other related proceedings. See generally In re




          1
            The Appellant also appears to seek review of certain issues that are not within the scope of this appeal. For
example, the Appellant appears to seek direct appellate review of the Chapter 13 trustee’s final report. This Court’s
jurisdiction on appeal is limited to judgments, orders, and decrees of bankruptcy judges. 28 U.S.C. § 158(a); Fed. R.
Bankr. P. 8013. The Court will therefore only review the specific orders that are the subject of this appeal.
Peterson, No. 10-23429 (AMN), 2019 WL 364261 (Bankr. D. Conn. Jan. 28, 2019); Peterson v.

Wells Fargo Bank, N.A., No. 17-2081 (AMN), 585 B.R. 1 (Bankr. D. Conn. Apr. 19, 2018).

        In brief, the Appellant was a debtor in a Chapter 13 bankruptcy case. The Bankruptcy

Court approved a five-year plan by which the Appellant’s general unsecured creditors would

receive a 100 percent dividend (the “Plan”). The Plan included certain payment obligations by the

Appellant and contemplated that the Plan would be funded, at least in part, with proceeds from

pending litigation. The dispute on appeal centers around a proposed settlement in the amount of

$25,0002 made by Carlton Hume to resolve certain claims made against him and his firm by A to

Zee, LLC (“A to Zee Payment”).3 The Appellant claims entitlement to the A to Zee Payment by

virtue of a judgment she secured in state court against Hannah Woldeyohannes, the sole owner of

A to Zee, LLC.

        During the pendency of the Appellant’s Chapter 13 bankruptcy case, Ms. Woldeyhonnes

filed for Chapter 7 bankruptcy relief. In re Woldeyohannes, No. 11-20003 (AMN) (Bankr. D.

Conn. filed Jan. 3, 2011). The Appellant filed a motion for relief from the stay in that case so that

she could pursue her judgment against Ms. Woldeyhonnes, including by pursuing the assets of A

to Zee, LLC. On January 17, 2013, the Bankruptcy Court (Dabrowski, J.) granted the Appellant’s

motion, authorizing her “to pursue recovery of her interests in [Ms. Woldeyohannes’] wholly-

owned Connecticut limited liability company known as A to Zee, LLC . . . and any assets of A to

Zee. . . .” In re Peterson, No. 10-23429, ECF No. 215, at 1–2 [hereinafter “Order No. 215”].4 The


         2
           The amount of the A to Zee Payment is referred to in the record alternatingly as $25,000 and $25,500. The
Court will assume for purposes of appeal that the amount in dispute is $25,000, as represented by the Appellant.
         3
           It is unclear from the record whether A to Zee, LLC accepted this settlement proposal and received the
settlement funds. The Appellant’s argument before the Bankruptcy Court and this Court assumes that A to Zee, LLC
accepted the settlement offer and received the disputed funds. The Court assumes only for the sake of argument that
this assumption is factually correct, as it does not change the outcome of this appeal.
         4
           The Bankruptcy Court directed that the January 17, 2013 order be docketed in both the Woldeyohannes’
case and the Appellant’s case. The order was docketed as Entry No. 91 in the Woldeyohannes’ case, and Entry No.



                                                         2
Bankruptcy Court further ordered that any compromise or settlement related to the Appellant’s

attempts to recover the assets of A to Zee, LLC must be approved by the Bankruptcy Court and

any funds recovered by the Appellant must be turned over to her Trustee.

        On November 12, 2015, the Appellant moved for approval of two proposed settlements

made by Carlton Hume and Hume & Associates, LLC (collectively, “Hume”) to resolve certain

claims asserted by the Appellant and A to Zee, LLC in a state-court proceeding. Hume proposed

paying $60,000 to the Appellant to resolve her claims, and he proposed paying $25,000 to A to

Zee, LLC to resolve its claims. At a hearing on the motion, the Court (Nevins, J.)5 repeatedly

questioned whether she had jurisdiction to approve or act on the proposed settlement with A to

Zee, LLC. On January 15, 2016, the Bankruptcy Court granted the Appellant’s motion but “only

insofar as it seeks approval to settle the Debtor’s [i.e., Ms. Peterson’s] claims against Hume and

[Hume & Associates], LLC.” In re Peterson, No. 10-23429, ECF No. 410. Thereafter, although

permitted to do so, it is undisputed that the Appellant took no steps to obtain or collect the A to

Zee Payment. It is also undisputed that the trustee did not take any steps to secure the A to Zee

Payment for the bankruptcy estate.

        Over two years later, on March 8, 2018, the five-year term of the Plan expired. On July

31, 2018, the trustee filed a final report stating that the Appellant’s Chapter 13 estate had not been

fully administered (“Final Report”). On August 3, 2018, the Bankruptcy Court issued an order

closing the case without discharge. On August 13, 2018, the Appellant filed a motion for

reconsideration of the closure of her case without discharge and a motion for relief from that

judgment (“motion for reconsideration”). The Appellant argued that the Final Report failed to



215 in the Appellant’s case. Because the Appellant refers to this order using the entry number from her bankruptcy
case, this Court will continue to follow that convention to avoid confusion.
          5
            The underlying bankruptcy case was transferred to Judge Ann M. Nevins on April 20, 2015.


                                                        3
account for the A to Zee Payment, which had been “received” by her bankruptcy estate when she

brought the existence of this settlement and her interest in it to the attention of the trustee. On

August 16, 2018, the Appellant filed a motion for order to show cause, in which she challenged

the trustee’s failure to account for the A to Zee Payment in the Final Report. On October 5, 2018,

the Appellant filed a second request for order to show cause, in which she challenged the trustee’s

improper decision to abandon the A to Zee Payment without following the procedures set forth in

11 U.S.C. § 554 for abandoning property of an estate.

         On January 28, 2019, the Bankruptcy Court issued a memorandum of decision denying the

motion for reconsideration and the two motions for order to show cause (“January 28 Order”). In

re Peterson, No. 10-23429 (AMN), 2019 WL 364261 (Bankr. D. Conn. Jan. 28, 2019). The

Bankruptcy Court found that the A to Zee Payment had not been brought into or received by the

Appellant’s bankruptcy estate. Id. at *7. The Bankruptcy Court rejected the Appellant’s argument

that, by operation of Order No. 215, the A to Zee Payment was automatically an asset of her

bankruptcy estate. Id. Rather, the Bankruptcy Court explained that “[t]o the extent Ms. Peterson

believed that she was entitled to receive the [A to Zee Payment] she could have exercised her non-

bankruptcy, state law remedies, including obtaining a bank levy on the personal property of A to

Zee, LLC. . . .” Id. Finally, the Bankruptcy Court rejected the Appellant’s arguments that the

trustee had any duty to obtain or collect the A to Zee Payment and that the trustee improperly

abandoned an estate asset. Id. at *7–*8.6




         6
           The Bankruptcy Court incorporated by reference into the January 28 Order a decision in a related adversary
proceeding, Peterson v. Wells Fargo Bank, N.A., No. 17-2081 (AMN), 585 B.R. 1 (Bankr. D. Conn. Apr. 19, 2018).
In that adversary proceeding, the Appellant sued, among others, the former trustee of her Chapter 13 bankruptcy case,
asserting as she does here, that the former trustee was obligated but failed to secure the A to Zee Payment for her
bankruptcy estate. In the decision incorporated into the January 28 Order, the Bankruptcy Court rejected these claims
and dismissed the counts brought against the former trustee.


                                                         4
         On February 7, 2019, the Appellant filed a motion for reconsideration of and motion for

relief from the Bankruptcy Court’s January 28, 2019 decision (“motion for reconsideration”).

Therein, the Appellant continued to dispute the import of the A to Zee Payment to the resolution

of her bankruptcy case. On February 8, 2019, the Bankruptcy Court denied the motion for

reconsideration (“February 8 Order”). On February 19, 2019, 2019, the Appellant filed the instant

appeal of the January 28 Order and the February 8 Order.

Standard of Review

         Courts “review the bankruptcy court’s findings of fact for clear error and its legal

determinations de novo.” In re Anderson, 884 F.3d 382, 387 (2d Cir. 2018). For a factual finding

to be clearly erroneous, it “must strike [the court] as more than just maybe or probably wrong; it

must . . . strike [the court] as wrong with the force of a five-week-old, unrefrigerated dead fish.”

In re Haworth, No. 3:06-cv-00403(CFD), 2008 WL 4755851, at *3 (D. Conn. Oct. 29, 2008)

(Droney, J.) (quoting In re Reilly, 245 B.R. 768, 772 (2d Cir. BAP 2000), aff’d without opinion

242 F.3d 367 (2d Cir. 2000)), aff’d, 356 Fed. Appx. 529 (2d Cir. 2009) (summary order).

         On appeal, the Appellant seeks review of the orders denying her motions for

reconsideration pursuant to Rule 59 of the Federal Rules of Civil Procedure, motions for relief

from judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure,7 and motions for

an order to show cause. A bankruptcy court’s ruling on such motions is reviewed for abuse of

discretion.8 Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(motion for reconsideration); Lawrence v. Wink (In re Lawrence), 293 F.3d 615, 623 (2d Cir. 2002)



         7
           Rule 59 and Rule 60(b) of the Federal Rules of Civil Procedure are applicable to bankruptcy proceedings
pursuant to Rules 9023 and 9024 of the Federal Rules of Bankruptcy Procedure.
         8
           The Court construes the motion for order to show case as principally a motion to reopen. To the extent that
the Appellant sought to levy sanctions against the trustee through this motion, the standard of review remains the
same. Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42, 53 (2d Cir. 2018) (reviewing sanction orders for abuse
of discretion).


                                                          5
(motion for relief from judgment); see In re Emmerline, 223 B.R. 860, 864 (2d Cir. 1997)

(reviewing denial of motion to reopen for abuse of discretion); In re Smith, 426 B.R. 435, 440

(E.D.N.Y. 2010) (same). This standard of review is a “deferential” one. In re Vivendi, S.A. Sec.

Litig., 838 F.3d 223, 263 (2d Cir. 2016). An abuse of discretion “occurs when (1) the court’s

decision rests on an error of law (such as application of the wrong legal principle) or clearly

erroneous factual finding, or (2) its decision — though not necessarily the product of a legal error

or a clearly erroneous factual finding — cannot be located within the range of permissible

decisions.” McDaniel v. Cty. of Schenectady, 595 F.3d 411, 416 (2d Cir. 2010) (alterations

omitted; citations omitted; internal quotation marks omitted).

       When reviewing the denial of a motion for reconsideration, the Court is mindful that “[t]he

standard for granting [a motion for reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court overlooked

— matters, in other words, that might reasonably be expected to alter the conclusion reached by

the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Similarly, “[a] movant

under Rule 60(b) must demonstrate ‘exceptional circumstances’ justifying the extraordinary relief

requested.” Emp’r Mut. Cas. Co. v. Key Pharm., 75 F.3d 815, 824–25 (2d Cir. 1996).

       Lastly, the Court is mindful that submissions by pro se litigants, such as the Appellant, are

“construed liberally and interpreted to raise the strongest arguments that they suggest.” Triestman

v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis omitted; internal quotation

marks omitted).

Discussion

       With these standards in mind, the Court after having thoroughly reviewed the Bankruptcy

Court’s orders, the record from the underlying bankruptcy case and the party’s briefs on appeal is




                                                 6
not persuaded that the Bankruptcy Court abused its discretion when denying the Appellant’s

motions.

        The Appellant’s appeal, like her motions before the Bankruptcy Court, rests on two flawed

premises: (1) that the $25,000 A to Zee Payment was received by and was part of her bankruptcy

estate and (2) that the trustee had a duty to obtain or collect the A to Zee Payment for her

bankruptcy estate (or, in the alternative, to follow the procedures set forth in the Bankruptcy Code

when abandoning that property).9 As to the first premise, it is undisputed that the Appellant never

undertook any efforts to attach, garnish, or otherwise collect the A to Zee Payment for her

bankruptcy estate. It is similarly undisputed that the trustee never received the A to Zee Payment

from the Appellant or any other source. The Appellant insists, however, that by identifying the

existence of this payment and her potential legal interest in it she brought the A to Zee Payment

into her estate. The Court is not aware of, and the Appellant has not cited to, any authority that

supports the proposition that an asset becomes part of a Chapter 13 bankruptcy estate if a debtor

simply identifies his or her potential interest in it, even though the asset is outside the custody or

control of the debtor and trustee. This proposition is simply not reasonable.

        As to the second premise, the Appellant is mistaken that the trustee had any legal obligation

to collect the A to Zee Payment for the bankruptcy estate. Her arguments notwithstanding, Order

No. 215 does not impose any obligations on the trustee. Order No. 215 permitted the Appellant to

pursue recovery of her interests in A to Zee, LLC and its assets. If the Appellant was successful




        9
           In her Briefing, the Appellant also asserts a series of claims arising out of Ms. Woldeyohannes’ Chapter 7
bankruptcy case regarding the A to Zee Payment and how it was handled in that matter. Those claims are not before
this Court in this appeal.



                                                         7
in those efforts, Order No. 215 required the Appellant to turn any funds recovered over to the

trustee in her Chapter 13 bankruptcy case.10

         The Appellant further suggests that the trustee had an obligation under the Bankruptcy

Code to collect the A to Zee Payment on behalf of her bankruptcy estate. But, as the Bankruptcy

Court aptly explained, “nothing in the Bankruptcy Code obligates anyone other than the debtor to

fulfill the requirements of a confirmed plan” in a Chapter 13 bankruptcy case. In re Peterson,

2019 WL 364261, at *8 (quoting In re Ladieu, 548 B.R. 49, 61 (Bankr. D. Vt. 2016)); accord In

re Malewicz, 457 B.R. 1, 7 (Bankr. E.D.N.Y. 2010) (“The Debtor is obligated under the

Bankruptcy Code to make payments under the confirmed Plan or risk dismissal of the case.

Nothing in the Code obligates anyone other than the Debtor to fulfill the requirements of the

confirmed Plan.”); see 11 U.S.C. § 1325(a)(6) (stating that the bankruptcy court shall confirm a

plan if “the debtor will be able to make all payments under the plan and to comply with the plan”

[emphasis added]); 11 U.S.C. § 1326(a)(1) (providing that “the debtor shall commence making

payments not later than 30 days after the date of the filing of the plan” [emphasis added]); compare

11 U.S.C. § 704(a)(1) (setting forth duties of Chapter 7 trustee) with 11 U.S.C. § 1302(b) (setting

forth duties of Chapter 13 trustee).11

         In sum, the Bankruptcy Court did not abuse its discretion when it denied the motions that

were the subject of the January 28 Order, nor did it abuse its discretion when denying the motion

for reconsideration of the January 28 Order. The Bankruptcy Court’s statement of the applicable

law in the January 28 Order (which incorporated the decision dismissing the Appellant’s claims




          10
             Order No. 215 was consistent with the terms of the Appellant’s Plan which similarly placed the onus on
her to collect certain litigation proceeds and thereafter to turn them over to the trustee.
          11
             The Court similarly finds no error in the Bankruptcy Court’s rejection of the Appellant’s related argument
that the trustee improperly abandoned the A to Zee Payment as there is no evidence that the A to Zee Payment was
ever the property of the bankruptcy estate.


                                                          8
against the former trustee) was correct, and its application of that law to the undisputed facts was

presented in a thorough and well-reasoned analysis.          Further, the Appellant’s motion for

reconsideration of the January 28 Order fell well short of the strict standard for reconsideration.

       Any additional arguments not specifically addressed herein are found to be without merit.

Conclusion

       For the reasons set forth in this decision, the orders of the Bankruptcy Court are

AFFIRMED.

       SO ORDERED at Bridgeport, Connecticut, this 2nd day of December 2019.


                                               /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                 9
